June 6, Via Electronic Filing: Securities and Exchange Commission Attention: Filing Room Re: Congressional Effect Family of Funds SEC File 811-22164 Dear Sir or Madam: Enclosed for filing on behalf of the above referenced registered investment management company pursuant to Rule 17g-1 of the Investment Company Ac of 1940 are the following: (i) A copy of the Fidelity Bond Binder and Policy (the ‘‘Bond’’), effective May 23, 2008, issued by Chub/Federal Insurance Company, for $250,000 insuring the Congressional Effect Fund through the period ending May 23, 2009, attached underExhibit 1; (ii) A copy of the resolutions of a majority of Trustees of the Board who are not ‘‘interested persons’’ of the Fund, approving the amount, type, form and coverage of the Bond, attached under Exhibit 2; and (iii) Premium for the Bond has been appropriately paid from May 23, 2008 through the period ending May 23, 2009. Check number 1001 was issued on May 28, 2008 in the amount of $1,000.00. If there are any questions regarding this filing, please contact David F. Ganley, Chief Compliance Officer at215.830.8990 extension Very truly yours, /s/ Eric T.
